EXHIBIT 10.2


FFE TRANSPORATION SERVICES, INC.
AMENDED 2005 EXECUTIVE CASH BONUS PLAN
 
This Executive Bonus and Restricted Stock Plan (hereafter this “Plan”), dated as
of January 1, 2005 (the “Effective Date”), is hereby amended as of July 1, 2010
by FFE Transportation Services, Inc., a Delaware corporation (“FFE”) which is a
wholly-owned subsidiary of  Frozen Food Express Industries, Inc. (“Industries”),
a Texas corporation, for the benefit of certain officers of FFE.
  
PURPOSE
 
FFE has established this Plan for the benefit of specified officers of FFE in
order to enhance the benefits to the covered officers, allow the officers to
share in the growth of FFE through the appreciation in the value of the common
stock of Industries, and to provide the officers with greater incentive to
promote the grown of Industries’ shareholder value.  The purpose of the Plan is
to align the financial interests of key officers of FFE with those of
Industries’ shareholders through the use of awards, payable in the common stock
of Industries, upon the attainment of predetermined performance goals.
  
TERMS
  
1.   DEFINITION.  For the purposes of this Plan, the following terms shall have
the meanings set forth below:
  
(a)   The term “Committee” shall mean a committee of the Board of Directors of
Industries, which shall consist of not less than two persons who are
“Non-Employee Directors” as defined in Rule 16b-3(b)(3) under the Securities
Exchange Act of 1934 and who meet such additional criteria as the Board of
Directors of Industries shall determine so that any incentive bonuses paid
pursuant to this Plan shall be exempt from the limitation set forth in Section
162(m) of the Internal Revenue Code of 1986, as amended.
  
(b)   The term “Compensation” shall mean a Participant’s base compensation (as
determined by the Committee) for the specified period and shall exclude any
non-recurring compensation such as bonus payments.
   
(c)   The term pre-tax income shall mean total revenues less total operating
expenses including bonus compensation calculated herein, interest income, gains
(losses) from the sale of equipment and other non-operating expenses for Frozen
Food Express Industries, Inc. Pre-tax income may be adjusted by the Committee
for such specific items, if any, that the Committee in its sole discretion deems
appropriate.
  
(d)   The term “Participant” shall mean each officer of FFE, including without
limitation, any officer of Industries that is an officer of FFE, whose name is
set forth on Exhibit A.
  
2.   DETERMINATION OF BONUS.  With respect to each fiscal year commencing with
fiscal year 2005, each Participant shall be entitled to an incentive bonus
(“Bonus”) calculated pursuant to a formula determined on the basis of such
Participant’s pre-tax income targets and specified percentages of such
Participant’s Compensation, if the Committee certifies that the applicable
target has been obtained.  The targets and percentages for all Participants are
shown on Exhibit A attached to this Plan.  On or before the last day of any
fiscal year, the Committee may, in its sole discretion, redetermine who will be
a Participant (provided that such person must be an officer of FFE) for the
subsequent fiscal year and the pre-tax targets and percentages to be used to
calculate the Participants’ Bonuses for the subsequent fiscal year by amending
Exhibit A attached to this Plan.
  


3.   PAYMENT OF BONUS.
  
(a)   Each Participant’s Bonus for any fiscal year shall be paid by FFE to such
Participant as soon as practicable after the consolidated financial statements
of Industries for such fiscal year have been prepared, and in any event, no
later than 2 ½ months after the end of the fiscal year.
 
(b)   If the specified bonus percentage for a Participant’s pre-tax income for
any fiscal year is a negative number, no award for the fiscal year will be made.
 
               4.   NO FIDUCIARY RELATIONSHIP.  The Boards of Directors and the
officers of FFE, Industries and Inc. shall have no duty to manage or operate in
order to maximize the benefits granted to the Participants hereunder, but rather
shall have full discretionary power to make all management and operational
decisions based on their determination of their respective best interest.  This
Plan shall not be construed to create a fiduciary relationship between such
Boards or the officers of FEE, Industries or Inc. and the Participant.
  

 
 

--------------------------------------------------------------------------------

 



5.   GOVERNING LAW.  This Plan shall be governed by and construed in accordance
with the laws of the State of Texas.
  
6.   NO EMPLOYMENT GUARANTEE.  Nothing in this Plan shall be construed as an
employment contract or a guarantee of continued employment.  The rights of any
Participant shall only be those as are expressly set forth in this Plan.
  
                7.   ADMINISTRATION.  The Committee shall administer this Plan
and shall have the authority, in its sole and absolute discretion, (a) to adopt,
amend and rescind


administrative and interpretative rules and regulations relating to the Plan,
(b) to determine the Participants and the terms under which they may participate
in this Plan, (c) to make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
the Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate.
  
8.   TAXES.  FFE shall be entitled to deduct from amounts payable hereunder any
sums required by federal, state, or local tax law to be withheld with respect to
such payments.
  
                9.   AMENDMENT.  In addition to the amendments to this Plan
contemplated by Section 2, the Board of Directors may amend or terminate this
Plan in its sole discretion.
  
10.   GENERAL CREDITOR STATUS.  The Participants shall, in no event, be regarded
as standing in any position, if at all, other than as a general creditor of FFE
with respect to any rights derived from the existence of this Plan and shall
receive only FFE’s unfunded and unsecured promise to pay benefits under this
Plan.
  
11.   CAPTIONS.  The captions in this Plan are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Plan or any of the provisions hereof.
  
12.   SEVERABILITY.  If any provision of this Plan is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and shall not invalidate the remaining provisions of this Plan,
and the remaining provisions of this Plan shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance from this Plan.
  
13.   COSTS.  All expenses and costs incurred in connection with the operation
of this Plan shall be borne by FFE.
 
 IN WITNESS WHEREOF, Frozen Food Express Industries, Inc., acting by and through
its officer hereunto duly authorized, has executed this instrument, this the 18
th day of August, 2010.
 


 

 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
 
By:     /s/ Stoney M. Stubbs Jr.
 
Name:    Stoney M. Stubbs Jr
 
Date:    8/18/10










 
 

--------------------------------------------------------------------------------

 

EXHIBIT  A


 




INCENTIVE CASH BONUS CALCULATION
 
Participants:   S. Russell Stubbs, President, John Hickerson, COO and John R.
McManama, CFO
 
Pre-tax Income and Bonus Percentages Applicable to all Participants:
 



   
Participant's
     
Percentage Payout
   
Pre-tax Income
Pres
COO
CFO
   
$0
58.3%
50.0%
41.7%
   
 $1,000,0000
70.0%
60.0%
50.0%
   
 $2,000,0000
81.7%
70.0%
58.3%
   
 $3,000,0000
93.3%
80.0%
66.7%
   
 $4,000,0000
105.0%
90.0%
75.0%
   
 $5,000,0000
116.7%
100.0%
83.3%
   
 $6,000,0000 or greater
128.3%
110.0%
91.7%
 

 
The participant’s earned bonus percentage shall be extrapolated between the
established target levels.

 
 

--------------------------------------------------------------------------------

 
